Citation Nr: 1416637	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 26, 2007, for the grant of service connection for diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the February 2009 rating decision, service connection for diabetes mellitus was granted.  The RO assigned a 20 percent rating, effective September 26, 2008.

In a July 2011 rating decision, the RO assigned an earlier effective date of September 26, 2007.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the effective date for the grant of service connection for his diabetes mellitus.  He has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2012 the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for diabetes mellitus, to include a separate rating for neuropathy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The Veteran was first diagnosed as having diabetes mellitus type II at least as early as 1998.  

2.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for diabetes mellitus was received by VA on September 26, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 2007, for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with effective date following the grant of entitlement to service connection for diabetes mellitus.  Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in November 2008 VA provided the Veteran Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the Veteran of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

Legal Criteria

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Factual Background and Analysis

The Veteran contends that the effective date for his diabetes mellitus type II should be dated in the 1980s-when he was first diagnosed; or alternatively, the date of the liberalizing legislation allowing for diabetes mellitus to be a presumptive disability due to herbicide exposure (May 8, 2001).  

The Veteran's claim for service connection for diabetes mellitus was received by VA on September 26, 2008.  There are no earlier records showing a formal or informal claim for service connection for diabetes mellitus, nor has the Veteran contended otherwise.  In fact, he specifically testified that he had not asserted a claim for service connection for diabetes mellitus prior to September 2008.  

Service connection for diabetes mellitus was granted in a February 2009 rating decision.  A 20 percent rating was assigned, effective September 26, 2008-the date the Veteran submitted his claim for service connection.  In a July 2011 rating decision, the RO assigned an earlier effective date of September 26, 2007.  

In this case, the record does not establish that an effective date earlier than September 26, 2007 is warranted under 38 C.F.R. § 3.400.  Again, the Veteran's claim for service connection for diabetes mellitus type II was received by VA on September 26, 2008.  The record is entirely negative for evidence of a claim for service connection, either formal or informal, prior to that date. 

The record does not definitively provide the onset date of the Veteran's diabetes or a date of diagnosis.  The evidence of record shows that the Veteran was diagnosed as having diabetes mellitus at least as early as 1998, but the Veteran's private physician submitted a note stating that his diabetes mellitus had its onset in the 1980s.  Nevertheless, the record does not show that the Veteran requested service connection for diabetes mellitus prior to September 2008.  

In this case, service connection for diabetes mellitus type II was granted on a presumptive basis as a disease associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2013) (if a Veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service).  The National Personnel Records Center established that the Veteran served in Vietnam from November 1968 to November 1969.  The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  The Veteran's claim was received on September 26, 2008-several years after the onset of diabetes mellitus type II.  Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than September 26, 2008.  

The Board also considered if an earlier effective date is warranted for diabetes mellitus type II under the provisions pertaining to awards of service connection based on the United States District Court for the Northern District of California (District Court) decision in Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In that decision, the District Court invalidated the regulation, then in effect, for adjudicating claims based on Agent Orange exposure and also voided all benefit denials that had been made under that section of the regulation.  Id.  Following the Nehmer decision, VA regulations were revised in May 2001 to include diabetes mellitus type II in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  38 C.F.R. § 3.309(e). 

The Nehmer case also included certain stipulations which were agreed to by VA and are now incorporated in 38 C.F.R. § 3.816 (2013).  Section (c) of this regulation addresses the proper effective date for disability compensation awarded under the Nehmer decision.  However, review of the record established that the effective date provisions of 38 C.F.R. § 3.816 do not apply to the current claim before the Board.  The Veteran was not denied compensation for diabetes mellitus type II between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements of 38 C.F.R. § 3.816 are met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 (2013) and 3.400.  38 C.F.R. § 3.816(c)(4).

The Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on September 26, 2008, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001.  Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law. 

As discussed above, the record establishes that the onset of the Veteran's diabetes mellitus was no later than 1998.  Therefore, the Veteran met the criteria for an award of service connection on May 8, 2001, and an effective one date prior to his date of claim, September 26, 2007, but no earlier, is proper.  See 38 C.F.R. § 3.114(a)(3).  As noted above, this September 26, 2007, effective date was awarded by the RO in its July 2011 rating decision.  In sum, there are no regulations that allow for an effective date earlier than the currently assigned effective date of September 26, 2007, for the grant of service connection for diabetes mellitus type II.  

Finally, the Veteran has also advanced an argument, grounded in equity, that he did not know he could file a claim for diabetes, which is the reason he did not file a claim earlier.  Unfortunately, although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

As explained above, the law does not support the assignment of an effective date prior to September 26, 2007, for diabetes mellitus type II.  Thus, the Board finds that the effective date for the grant of service connection for diabetes mellitus type II is no earlier than the currently assigned date of September 26, 2007.  Accordingly, the claim for an earlier effective date for the award of service connection for diabetes mellitus type II is denied.


ORDER

An effective date earlier than September 26, 2007, for the grant of service connection for diabetes mellitus type II is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


